DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This action is in response to the amendment filed on 5/10/2022, wherein:
Claims 17-24 are currently pending; 
Claims 1-16 have been cancelled; and
Claims 17-24 have been newly added. 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the motors, the at least one positioning sensor of the drone and the docking station, the at least one accelerometer sensor, the at least one anemometric sensor, and the control device of claim 17; the parachute of claims 19 and 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Line 1 of the Abstract should be amended from “The present invention relates to a system comprising” to “A system comprising.” 
Claim Objections
Claims(s) 17 is/are not in compliance with MPEP 608.01(m) which states: "Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750)." For example, in lines 1-2 of claim 17, each of “a drone,” “a wire,” and “a docking station” should have their own line indentation. The “motors” should then be indented with respect to the drone and the “landing pad” and “frame” should be indented with respect to the docking station. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 17
“a control device configured to servo-control a position of the drone relative to the docking station, and to servo-control a pitch attitude of the drone, as a function of the measurements from the sensors, the system being configured, during a landing phase, to: i) stop  the servo-control of the position of the drone, ii) control a thrust of the motors greater than the weight of the drone, iii) control a servo-control of the pitch attitude of the drone, iv) control a pull on the wire with the winding drum of the wire to bring the drone back to the pad” The term “device” has been found to be a generic placeholder for invoking 35 USC 112(f). Williamson v. Citrix (Fed. Cir. 2015). The placeholder is preceded by the modifier “control” which conveys no particular structure(s). The placeholder is also followed by the linking phrase “configured to” and coupled with the functional language without reciting any structure for servo-control, controlling thrust, and controlling pull of the wire. A review of the disclosure does not appear to provide any particular structure(s) for the control device and/or means for providing servo-control. - See 35 USC 112(b) rejection below.  
“the mobility of the landing pad being ensured by a deformable element, either the pad itself, or by a deformable element connecting the landing pad to the frame” The term “element” has been found to be a generic placeholder for invoking 35 USC 112(f). Williamson v. Citrix (Fed. Cir. 2015). The placeholder is preceded by the modifier “deformable” which conveys no particular structure(s). The remainder of the claim does not provide any structure(s) which would fulfill the function. A review of the disclosure indicates that the deformable element is stretched canvas, a spring, an elastic band, a cylinder, an active damping cylinder, rubber, foam, air cushions, or cushions filled with liquids or gels. 
Claims 20-22 and 24
“a device for recentering the drone configured to be implemented once landed, the refocusing device involving at least pulling the drone via the wire and may involve: vibrations after landing, or switching on and off of the motors of the drone.” The term “device” has been found to be a generic placeholder for invoking 35 USC 112(f). Williamson v. Citrix (Fed. Cir. 2015). The placeholder is coupled with the functional language without reciting any structure for recentering the drone. Additionally, the placeholder is not preceded by any structural modifier. A review of the disclosure appears to indicate that the device is at least: 
a winding drum (Fig. 1, 34) which winds the wire in order to pull the drone to the landing platform of the docking station; 
wherein the device may further include:
a vibrator (page 9, lines 31-33) that comes into contact with the platform and makes the platform vibrate; or
motors and embedded drone system (page 9, line 35- page 10, line 2), embedded electronics in drone central body (page 5, lines 25-26) for switching motors on and off to reposition the drone. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “17” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph as outlined above with the recitation of “a control device.” However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Presently, the disclosure is devoid of any structure that performs the function in the claim. The disclosure merely recites a control device configured for servo-control as claimed without specifying what the control device actually comprises (e.g. is the control device an autopilot and/or ground control system configured to send signals to servos and/or motors coupled to the drone for attitude control and thrust control?). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 17 recites the system being configured to: “ii) control a thrust of the motors greater than the weight of the drone.” It is noted that motors generate torque and not thrust. Thrust is generated by propellers/rotors such that it appears as though the claim requires the recitation of the ducted propellers (12). Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: ducted propellers for generating thrust which can be controlled at a thrust greater than the weight of the drone.
Claim 17 recites a “control device configured to servo-control a position of the drone relative to the docking station, and to servo-control a pitch attitude of the drone, as a function of the measurements from the sensors.” First, “the sensors” in line 16 does not have clear antecedent basis as “at least one positioning sensor of the drone and the docking station,” “at least one accelerometer sensor and at least one anemometric sensor on the drone and on the docking station” are recited. As there are at least three different types of sensors recited prior to line 16, it is unclear if “the sensors” refers to all of the sensors or some subset thereof. Second, “servo-control” is a method of controlling servos by sending signals to the servo. As outlined above, it is unclear what the metes and bounds of a “control device” are and whether the device incorporates sensors or not. A review of the originally filed disclosure provides no indication of the presence of servos on the drone or the docking station such that it is unclear what “servo-control” actually requires. 
Claim 17 recites “at least one positioning sensor of the drone and the docking station” in line 11, and “at least one accelerometer sensor and at least one anemometric sensor on the drone and on the docking station” in lines 12-13. In the italicized portions of the limitations above, it is unclear if the system can comprise a single positioning system between the drone and the docking station or if each of the drone and the docking station must each have at least one sensor such that the system comprises two positioning sensors at minimum. Similarly, it is unclear if the system can comprise a single accelerometer and a single anemometric sensor wherein each can be located on just one or the other of the drone and the docking station or if both the docking station and the drone must each have both of the sensors such that the system comprises at least two accelerometer sensors and two anemometric sensors at minimum. 
Claims 18-24 draw dependency from independent claim 17 and incorporate the indefiniteness thereof. Each of claims 18-24 is rejected for at least the same rationale above with respect to claim 17 for failure to overcome the same. 
Claim 18 recites the limitation "the engines” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Claim 17, from which claim 18 draws dependency, recite “motors” but not “engines.” 
Claims 19 and 23 each recite the limitation "the presence of certain malfunctions” in line 2.  There is insufficient antecedent basis for these limitations in the claim. There is presently no recitation of detecting malfunctions such that the system could be configured to perform the tasks in response to a detection and identification thereof. 
Claims 19 and 23 each recite that the system includes a parachute and that the system is configured, in the presence of certain malfunctions, to: automatically deploy the parachute and continue the operation of the motors to help the drone fall onto the platform. However, the apparatus recited in the “system” of claim 17, from which both claims 19 and 23 draw dependency, and a “parachute” do not appear to include all of the structural elements necessary to perform the steps of the landing procedure, as it would appear as though the certain malfunctions must be detected/identified to trigger the parachute for deployment in response thereto; and a deployment mechanism for the parachute to be present as “parachute” generally means just a canopy. As such it is unclear if this renders claims 19 and 23 as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements necessary to performing the steps which the system is configured to perform appear to be: means for detecting malfunctions; means for automatic deployment; and means for operating the motors. 
Claims 19 and 23 recites the system is configured to provide for two different steps. It is unclear if these steps must both be performed by the procedure or if only one needs to be met. In the instance that both must be performed, it is unclear if that must be simultaneous or independent preformation of the steps.
Claims 20-22 and 24 each recite the limitation "the refocusing device” in line 2.  There is insufficient antecedent basis for this limitation in the claim. Each of claims 20-22 and 24 recite “a device for recentering the drone” but this limitation is not commensurate with “the refocusing device.” 
Claims 20-22 and 24 each recite “a device for recentering the drone configured to be implemented once landed.” As outlined above, this limitation is interpreted under 35 USC 112(f). The device is recited as involving at least pulling on the drone via the wire and “may involve” vibrations or ON/OFF switching of the motors of the drone. The metes and bounds of this claim limitation are completely unclear as “may involve” appears to make the feature or step following the same to be optional and therefore not further limiting. Therefore, it can be extrapolated that “the device” is just the winding drum of claim 17 and does not have to involve the vibrations or switchovers. However, it could also be interpreted that “the device” actually comprises all of the elements of the winding drum, the vibrator, and the ON/OFF motor switching means, wherein the device having all of the elements present is used temporally such that there are three distinct modes of operation: 1) just pulling the wire with the winch; 2) winching and vibrating; 3) winching and ON/OFF switching. Because of this ambiguity, it is unclear which structures are present in the claim upon the invocation under 35 USC 112(f).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                                                                                                                                                                                            
/Richard R. Green/Primary Examiner, Art Unit 3647